
	
		II
		112th CONGRESS
		2d Session
		S. 3243
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mrs. Gillibrand (for
			 herself, Mr. Leahy, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the amount of the low-income housing credit that may be allocated in States
		  damaged in 2011 by Hurricane Irene or Tropical Storm Lee.
	
	
		1.Short titleThis Act may be cited as the
			 Irene and Lee Tax Relief Storm
			 Recovery Act.
		2.Additional
			 low-income housing credit may be allocated in States damaged in 2011 by
			 Hurricane Irene or Tropical Storm Lee
			(a)In
			 generalParagraph (3) of
			 section 42(h) of the Internal Revenue Code of 1986 (relating to limitation on
			 aggregate credit allowable with respect to projects located in a State) is
			 amended by adding at the end the following new subparagraph:
				
					(J)Increase in
				state housing credit for states damaged in 2011 by hurricane irene or tropical
				storm lee
						(i)In
				generalIn the case of
				calendar years 2012, 2013, and 2014, the State housing credit ceiling of each
				State any portion of which includes any portion of the Irene-Lee disaster area
				shall be increased by the lesser of—
							(I)the aggregate housing credit dollar amount
				allocated by the State housing credit agency of such State for such calendar
				year to buildings located in such disaster area, or
							(II)the applicable
				limitation, reduced by the aggregate increase under this clause for all prior
				calendar years.
							(ii)Applicable
				limitationFor purposes of clause (i), the applicable limitation
				is the lesser of—
							(I)$2.15 multiplied
				by the population of the area described in clause (vii)(I), or
							(II)50 percent of the State housing credit
				ceiling (determined without regard to this subparagraph) for 2012.
							(iii)Allocations
				treated as made first from additional allocation amount for purposes of
				determining carryoverFor purposes of determining the unused
				State housing credit ceiling under subparagraph (C) for any calendar year, any
				increase in the State housing credit ceiling under clause (i) shall be treated
				as an amount described in clause (ii) of such subparagraph.
						(iv)Difficult
				development area
							(I)In
				generalIn the case of property placed in service during 2012,
				2013, or 2014, the Irene-Lee disaster area shall be treated as a difficult
				development area designated under subclause (I) of subsection (d)(5)(B)(iii),
				and shall not be taken into account for purposes of applying the limitation
				under subclause (II) of such subsection.
							(II)Application of
				clauseClause (i) shall apply only to—
								(aa)housing credit
				dollar amounts allocated during 2012, 2013, or 2014, and
								(bb)to
				the extent that paragraph (1) does not apply to any building by reason of
				paragraph (4), only with respect to bonds issued after December 31,
				2011.
								(v)Special rule for
				applying income testsIn the case of property placed in service
				after 2011 and before 2019 in a nonmetropolitan area (as defined in subsection
				(d)(5)(B)(iv)(IV)) within the Irene-Lee disaster area, this section shall be
				applied by substituting national nonmetropolitan median gross income
				(determined under rules similar to the rules of section 142(d)(2)(B))
				for area median gross income in subparagraphs (A) and (B) of
				subsection (g)(1).
						(vi)Time for making
				low-income housing credit allocationsParagraph (1)(B) shall not
				apply to an allocation of housing credit dollar amount to a building located in
				the Irene-Lee disaster area if such allocation is made in 2012, 2013, or 2014,
				and such building is placed in service before January 1, 2018.
						(vii)Irene-lee
				disaster areaFor purposes of
				this subparagraph, the term Irene-Lee disaster area means—
							(I)each county
				included in the geographical area covered by a qualifying natural disaster
				declaration, and
							(II)each county
				contiguous to a county described in subclause (I).
							(viii)Qualifying
				natural disaster declarationFor purposes of clause (vii), the
				term qualifying natural disaster declaration means—
							(I)a natural disaster
				declared by the Secretary of Agriculture in 2011 due to damaging weather and
				other conditions relating to Hurricane Irene or Tropical Storm Lee under
				section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1961(a)), or
							(II)a major disaster
				or emergency designated by the President in 2011 due to damaging weather and
				other conditions relating to Hurricane Irene or Tropical Storm Lee under the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
				et
				seq.).
							.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
